FILED
                                                                           Oct 12 2017, 10:48 am

                                                                                CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEY FOR APPELLEES
      Adam D. Decker                                             J. Alex Bruggenschmidt
      Crown Point, Indiana                                       Buchanan & Bruggenschmidt, P.C.
                                                                 Zionsville, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Lamasco Redevelopment, LLC,                                October 12, 2017

      Appellant,                                                 Court of Appeals Case No.
                                                                 33A01-1702-MI-398
              v.                                                 Appeal from the Henry Circuit
                                                                 Court.
                                                                 The Honorable Bob A. Witham,
      Henry County, Indiana, Auditor                             Judge.
      and Henry County, Indiana,                                 Trial Court Cause No.
      Treasurer.                                                 33C01-1509-MI-116

      Appellees.




      Sharpnack, Senior Judge

[1]   The Henry County Auditor and the Henry County Treasurer have filed a

      petition requesting rehearing of our July 25, 2017 opinion. Lamasco

      Redevelopment, LLC v. Henry Cty, Ind., Auditor, 80 N.E.3d 257 (Ind. Ct. App.

      2017). We grant rehearing to address the issues raised by the Auditor and

      Treasurer, but we reaffirm our opinion.


      Court of Appeals of Indiana | Opinion on Rehearing 33A01-1702-MI-398 | October 12, 2017       Page 1 of 4
[2]   The Auditor and Treasurer first claim the Court failed to consider all the

      evidence. In the opinion, we noted that according to the warranty deed for

      parcel 91, Justin Kolodziej paid Unique Real Estate Solutions, Inc., $10 for the

      property. Id. at 259. We further stated in a footnote that $10 does not reflect a

      substantial investment in the property. Id. at 263 fn 2.


[3]   The Auditor and Treasurer now point to other evidence in the record indicating

      that despite the representations in the warranty deed, Kolodziej paid $30,000

      for the property after taking out a mortgage. The amount Kolodziej paid is

      ultimately immaterial to our decision in this case. As we stated in the opinion,

      “the key issue for us to resolve is whether the trial court was required to

      invalidate the tax sale and vacate its orders to the Auditor to issue tax deeds to

      Lamasco because of the Auditor’s unintentional violation of Indiana Code

      section 32-21-8-7 by endorsing post-tax sale deeds to purchasers who had failed

      to pay back taxes.” Id. at 260.


[4]   Indiana Code section 32-21-8-7 clearly states that a county auditor may not

      endorse a deed for the transfer of property that is being sold through a tax sale

      unless the purported purchaser pays the delinquent property taxes. The statute

      does not provide that the auditor’s erroneous endorsement of a deed during the

      tax sale process renders the tax sale invalid, and for good reason. In this case,

      the Auditor’s erroneous endorsement of Kolodziej’s warranty deed for parcel 91

      did not affect the tax sale process in any way. The Auditor’s mistake appears to

      be a matter for the Auditor and Kolodziej to resolve between themselves, not

      grounds to undo Lamasco’s good-faith purchase, particularly considering

      Court of Appeals of Indiana | Opinion on Rehearing 33A01-1702-MI-398 | October 12, 2017   Page 2 of 4
      Lamasco’s compliance with the requirements of the tax sale process. As we

      have stated, the intent of Indiana Code section 32-21-8-7, as shown by its plain

      language, is that “unless the property of the delinquent taxpayer is redeemed

      during the redemption period, the tax sale process continues to its conclusion

      with the issuance by the auditor of a deed to the tax sale purchaser.” Lamasco

      Redevelopment, 80 N.E.3d at 261. Thus, the Auditor and Treasurer’s factual

      argument does not provide grounds for reversal.


[5]   The Auditor and the Treasurer next claim the opinion misstated key points in

      In re 2014 Johnson County Tax Sale, 48 N.E.3d 340 (Ind. Ct. App. 2015). They

      assert that in that case, “it was the county auditor, not the property owner, who

      prosecuted the court action and requested the trial court to grant equitable relief

      from the tax sale.” Petition for Rehearing p. 8. We disagree. In that case, the

      property owner was a party to the case and participated in a hearing that

      resulted in a refusal to issue a deed to a tax sale purchaser. The property owner

      also participated in the appeal.


[6]   Here, the Auditor and the Treasurer sent Kolodziej a copy of their motion to

      invalidate the tax sale, but he made no appearance in the trial court or in this

      Court to assert his claim to the property based on his deed. Furthermore, in the

      current case, unlike In re 2014 Johnson County Tax Sale, the Auditor and

      Treasurer sought to set aside deeds to protect themselves from claims based on

      their failure to comply with the statutory requirements.




      Court of Appeals of Indiana | Opinion on Rehearing 33A01-1702-MI-398 | October 12, 2017   Page 3 of 4
[7]   Viewed equitably, Lamasco, who did all required by law, stands on higher

      ground than the county officials who failed to do all required by law and the

      grantees who benefitted from that failure.


[8]   For these reasons, we grant rehearing but reaffirm our opinion.


      Bailey, J., and Robb, J., concur.




      Court of Appeals of Indiana | Opinion on Rehearing 33A01-1702-MI-398 | October 12, 2017   Page 4 of 4